Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.13 November 5, 2009 Wendys/Arbys Restaurants, LLC 1155 Perimeter Center West Atlanta, Georgia 30338 Registration Statement on Form S-4 Ladies and Gentlemen: We have acted as special counsel to RTMSC, LLC, a South Carolina limited liability company (the LLC Guarantor), in connection with the Registration Statement on Form S-4 , as amended (the Registration Statement), of Wendys/Arbys Restaurants, LLC, a Delaware limited liability company (the Company), the LLC Guarantor and the other subsidiaries of the Company named therein as guarantors (collectively, the Subsidiary Guarantors and together with the LLC Guarantor, the Guarantors), filed with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended (the Act), and the rules and regulations thereunder (the Rules). The Registration Statement relates to the registration under the Act of the Companys $565,000,000 aggregate principal amount of 10.00% Senior Notes due 2016 (the Exchange Notes) and the guarantees of the Exchange Notes by the Guarantors (the Guarantees). The Exchange Notes and the Guarantees are to be issued in exchange for the Companys outstanding $565,000,000 aggregate principal amount of 10.00% Senior Notes due 2016 (the Initial Notes) and the guarantees of the Initial Notes by the Guarantors. The Exchange Notes and the Guarantees will be issued by the Company and the Guarantors in accordance with the terms of the Indenture, dated as of June 23, 2009, among the Company, the Guarantors and U.S. Bank National Association, as trustee, as supplemented by the Supplemental Indenture, dated as of July 8, 2009 (as supplemented, the Indenture). In connection with the furnishing of this opinion, we have examined originals, or copies certified or otherwise identified to our satisfaction, of the following documents (collectively, the Documents): 1. the Registration Statement; 2. the Indenture, including as an exhibit thereto the form of Exchange Note, included as Exhibits 4.1 and 4.3 to the Registration Statement; Wendys/Arbys Restaurants, LLC Page 2 November 5, 2009 3. the Registration Rights Agreement, dated as of June 23, 2009 (the Registration Rights Agreement), among the Company, the Guarantors and the initial purchasers named therein, included as Exhibit 4.2 to the Registration Statement. In addition, we have examined (i) such corporate records of the LLC Guarantor that we have considered appropriate, including a copy of the Articles of Organization, as amended, and limited liability company agreement, as amended, of the LLC Guarantor, certified by the LLC Guarantor as in effect on the date of this letter (collectively, the Charter Documents) and copies of resolutions of the Managers of the LLC Guarantor relating to the issuance of the Guarantees, certified by the LLC Guarantor and (ii) such other certificates, agreements and documents that we deemed relevant and necessary as a basis for the opinions expressed below.
